Filed 4/15/14 P. v. Beecher CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----


THE PEOPLE,

                   Plaintiff and Respondent,                                                 C074512

         v.                                                                     (Super. Ct. No. CRF124712)

LEALON CARL BEECHER,

                   Defendant and Appellant.




         Appointed counsel for defendant Lealon Carl Beecher asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         Defendant possessed .03 grams of methamphetamine on December 1, 2012. After
the trial court denied his motion to suppress evidence (made pursuant to Penal Code
section 1538.5), defendant pleaded no contest to possession of a controlled substance


                                                             1
(methamphetamine) (Health & Saf. Code, § 11377, subd (a)) and admitted a prior strike
conviction (Pen. Code, §§ 667, subd. (c), 667, subds. (e)-(i)).
       The trial court dismissed the remaining charges, sentenced defendant to the
stipulated aggregate term of 32 months in state prison, and awarded him 445 days of
presentence custody credit. The trial court also ordered defendant to pay a $300
restitution fund fine (Pen. Code, § 1202.4); a $300 parole revocation fine suspended
unless parole is revoked (Pen. Code, § 1202.45); a $50 criminal laboratory analysis fee,
plus penalty assessment of $155; a $40 court operations fee (Pen. Code, § 1465.8,
subd. (a)(1)); and a $30 court facilities assessment (Gov. Code, § 70373).
       Defendant did not obtain a certificate of probable cause.
                                                II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                                  MAURO                   , J.

We concur:


               RAYE                   , P. J.


               MURRAY                 , J.


                                                2